Citation Nr: 9922414	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
glaucoma.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Azki Shah, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the above claims.

In March 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

After the appellant's hearing, the RO received additional 
evidence from the appellant.  He did not waive the RO's 
consideration of this evidence.  However, not all of the 
appellant's claims need to be remanded to the RO for 
consideration and the issuance of a supplemental statement of 
the case in accordance with 38 C.F.R. § 20.1304(c) (1998) for 
the following reasons.  The majority of the evidence (i.e., 
the appellant's statements, substantive appeal, and 1978 
letter from RO) was copies of evidence already associated 
with the claims files.  The only "new" evidence was an 
April 1999 letter from the VA Medical Center indicating that 
the appellant was receiving treatment in the Day Treatment 
Center and the second page of a psychiatric evaluation 
conducted at Region One Mental Health Center in March 1998.  
These documents are not, however, pertinent to the 
hemorrhoid, PTSD, and glaucoma claims on appeal.  These 
documents showed no complaints of or treatment for these 
conditions.  Therefore, it is not necessary to remand these 
claims to the RO for consideration of this additional 
evidence.  

The issue of whether the appellant has submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for schizophrenia is the subject of the REMAND 
herein.

A September 1996 rating decision, inter alia, found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for a low back 
condition.  His December 1997 notice of disagreement listed 
this condition, and a December 1997 letter informed him that 
his right to appeal the September 1996 decision had lapsed.  
In his July 1998 substantive appeal and during his hearing in 
1999, the appellant indicated his belief that he is entitled 
to service connection for a low back condition.  This issue 
has not been adjudicated by the RO, and it is not 
inextricably intertwined with the other issues before the 
Board.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, this issue is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  There is no medical evidence showing that the appellant 
has hemorrhoids or PTSD, and his claims for service 
connection for these disorders are not plausible.

2.  In a September 1996 rating decision, the RO determined 
that the appellant had not submitted new and material 
evidence to reopen his claim for service connection for 
glaucoma.  The appellant was notified of this decision in 
September 1996 and did not appeal.

3.  The evidence received since September 1996 is not new and 
material.


CONCLUSIONS OF LAW

1.  The appellant has not presented well-grounded claims for 
service connection for hemorrhoids and PTSD, and there is no 
statutory duty to assist him in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107 (West 1991).

2.  The September 1996 RO rating decision that determined 
that the appellant had not submitted new and material 
evidence to reopen his claim for service connection for 
glaucoma is final.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. § 3.160(d) (1998).

3.  New and material evidence has not been received, and the 
appellant's claim for service connection for glaucoma is not 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The following evidence is associated with the appellant's 
claims files:  (1) service medical records; (2) VA outpatient 
and hospitalization records dating from 1973 to 1997; (3) 
private medical records from Memphis Mental Health 
Institution, David Rogers, M.D., Mississippi State Hospital, 
and Region One Mental Health Center; (4) lay statements from 
the appellant's sisters; and (5) the appellant's contentions, 
including those raised during personal hearings in 1988 and 
1999.  The majority of this evidence concerns the appellant's 
schizophrenia claim, which is being remanded as discussed 
below.  Therefore, only the evidence pertinent to his 
hemorrhoid, PTSD, and glaucoma claims will be discussed in 
this decision. 


A.  Hemorrhoids

1.  Factual background

In April 1997, the appellant filed a claim for service 
connection for hemorrhoids.  He stated that he was treated 
for hemorrhoids during service, and this condition had 
recurred since his discharge from service.  

The appellant's service medical records showed complaints of 
rectal pain of one week's duration in May 1970.  He stated 
that the pain was worse after experiencing constipation a few 
days earlier, and he reported some rectal bleeding.  
Examination showed small external hemorrhoids.  He was 
provided suppositories and ointment.  The appellant's 
separation physical examination in July 1970 showed that 
clinical evaluation of his anus and rectum was normal.  He 
denied having any rectal disease on his Report of Medical 
History. 

VA records for hospitalization in April 1997 and from April 
to June 1997 showed the appellant's reported history of 
undergoing a hemorrhoidectomy in 1970. 

At the appellant's personal hearing in 1999, he testified 
that he experienced constipation during service and was 
provided laxatives.  He stated that he was treated for 
hemorrhoids during service, and he had had a hemorrhoidectomy 
after service, somewhere between 1972 and 1974.  That was the 
only time he had seen a doctor, and he otherwise self-treated 
the recurrences of hemorrhoids.  He still had hemorrhoids and 
was taking medication for constipation. 

2.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

With respect to this claim, the appellant has failed to 
satisfy the first element of a well-grounded claim for 
service connection.  There is no medical evidence showing 
current diagnosis of hemorrhoids.  None of the post-service 
medical evidence associated with the claims file (which dates 
from 1973 to 1997) showed complaints of or treatment for 
hemorrhoids.  The appellant recently stated that he had a 
hemorrhoidectomy, either in 1970 or somewhere between 1972 
and 1974, but this does not indicate that he currently has 
this condition. 

The appellant is not entitled to compensation simply because 
he was treated on one occasion during service for 
hemorrhoids.  There must be proof that he currently has 
residuals from an inservice disease or injury.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).

The appellant's contention that he currently has hemorrhoids 
that are related to his military service is not competent 
evidence that there is a connection between the claimed 
condition and his inservice treatment.  He is certainly 
competent to state that he now experiences certain symptoms; 
he is not competent to diagnose those symptoms as indicative 
of hemorrhoids.  He cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own 
unqualified opinion.  There is no indication that the 
appellant possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Without 
competent medical evidence establishing that he currently has 
hemorrhoids, his claim for service connection is not well 
grounded. 

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder.  Until 
he does so, VA has no duty to assist him in developing facts 
pertinent to his claim, including providing him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1998) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication"); see also Slater v. Brown, 9 Vet. App. 240, 
243-244 (1996).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground this claim.  The appellant has at no time indicated 
that he is currently receiving medical treatment for 
hemorrhoids.

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the appellant has 
failed to present competent medical evidence that his claim 
is plausible, that is, he has failed to present medical 
evidence that he currently has hemorrhoids, the claim for 
service connection must be denied as not well grounded.  Dean 
v. Brown, 8 Vet. App. 449 (1995) and Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 

B.  Post-traumatic stress disorder

1.  Factual background

In March 1997, the appellant filed a claim for service 
connection for PTSD.  He stated that he had suffered 
psychological damage due to the circumstances surrounding his 
discharge from service and the unjust treatment he had 
received from his commanding officer. 

Although the appellant has received extensive psychiatric 
treatment since the early 1970s, none of the hospitalization 
or outpatient treatment records reflected diagnosis of PTSD.  
When hospitalized in October 1996, he reported a history of 
receiving treatment for PTSD.  

In July 1997, the RO sent a letter to the appellant 
requesting that he provide detailed information as to the 
inservice events that he felt caused his PTSD.  In a July 
1997 statement, he indicated that he was mistakenly returned 
to duty rather than medically discharged during service and 
that this "tormented and tortured" him, thereby causing 
PTSD.  He stated that he also had PTSD because he had 
received an undesirable discharge from service.

At his personal hearing in 1999, the appellant essentially 
reiterated the above contentions.  He stated that a diagnosis 
of PTSD had not been rendered "at this point." 

2.  Legal analysis

The laws and regulations regarding entitlement to service 
connection are discussed above and will not be repeated here.  
In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998) (as 
amended, 64 Fed. Reg. 32807-32808 (June 18, 1999), effective 
March 7, 1997); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

The appellant has failed to satisfy the first element of a 
well-grounded claim for service connection for PTSD.  As the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has 
held, there must be a clear, unequivocal diagnosis of PTSD 
for a valid service connection claim.  Cohen, 10 Vet. 
App. 128; see also 38 C.F.R. § 3.304(f) (1998) (as amended, 
64 Fed. Reg. 32807-32808 (June 18, 1999).  Despite the 
appellant's contentions, none of his hospitalization or 
outpatient treatment records show diagnosis of PTSD.  The 
only psychiatric diagnosis of record is schizophrenia.  He 
has received psychiatric treatment on a consistent basis 
since the early 1970s, and at no time has a medical 
professional rendered a diagnosis of PTSD.  

The appellant maintains that he has PTSD as a result of his 
military experiences.  However, as discussed above, he is not 
competent to state that he has this condition.  Accordingly, 
the Board concludes that the appellant has not submitted a 
well-grounded claim for service connection for PTSD.  
Therefore, VA has no duty to assist him, including by 
providing him a VA examination.  VA also has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits 
because nothing in the record suggests the existence of 
evidence that might show that he currently has PTSD.  He 
testified that such a diagnosis has not yet been rendered.

According to an April 1999 letter, the appellant has been 
receiving treatment at VA's Day Treatment Center.  The latest 
VA treatment records associated with the claims file are 
dated in 1997.  The Board concludes that it is not necessary 
to remand this case to obtain these records.  The appellant 
testified in March 1999 that a diagnosis of PTSD has not been 
rendered, and the April 1999 letter did not indicate that he 
was in the Day Treatment Center for PTSD.  It is more 
reasonable to conclude that he is receiving ongoing treatment 
for his schizophrenia, since that is the only psychiatric 
disorder shown by the medical evidence.  Therefore, an 
attempt to obtain more current VA treatment records is not 
warranted.  A remand would simply serve to impose an 
unnecessary burden with no gain to the appellant.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  There is 
no duty to assist further in the development of this claim, 
because such additional development would be futile.  See 
Murphy, 1 Vet. App. 78. 


C.  Glaucoma

1.  Factual background

The appellant initially filed a claim for service connection 
for an eye condition in September 1981.  His service medical 
records showed that visual acuity in his right eye was 20/400 
upon his enlistment examination in March 1968.  It was noted 
that he had decreased visual acuity, and he was assigned a 
physical profile of "2" for the eyes.  He was referred to 
ophthalmology for further evaluation in conjunction with his 
enlistment physical examination.  He reported a history of 
being hit in the eye with a rock as a child.  Examination 
showed visual acuity of 20/200 in the right eye.  He had 
peripapillary atrophy with scarring.  There was also a large 
circular hole in the retina.  Diagnoses were traumatic 
cataract, right eye, and traumatic chorioretinitis.  

In August 1968, the appellant complained that his eyes were 
bothering him, and examination showed conjunctivitis.  In 
December 1968, he complained of discharge from the eyes.  In 
June 1969, he complained of difficulty seeing in the sunlight 
and watery eyes.  He requested a physical profile so that he 
could wear sunglasses, and he was referred to ophthalmology 
for further evaluation.  The ophthalmology consultation 
report indicated that visual acuity in his right eye was 
20/100, and he continued to have traumatic cataract and 
chorioretinal scarring that had existed prior to service.  
The examiner noted that the assigned physical profile of 
"2" for the eyes was proper, and restrictions could only be 
given with a "3" profile.  He had justification for 
photophobia, but the sunlight was not injurious to his eyes.  
The examiner recommended that the appellant be allowed to 
wear sunglasses in direct sunlight, but could not assign a 
physical profile for such restriction.  

The report of the appellant's separation examination in July 
1970 showed that visual acuity in the right eye was 20/400, 
and it was noted that he had a traumatic cataract in the 
right eye.  

In December 1977, the appellant submitted a copy of an 
eyeglass prescription form from David Rogers, M.D.  A VA 
progress note dated in March 1979 showed the appellant's 
report that he had glaucoma.  He also complained of "burning 
pain" in the eyes in March 1979.  An ophthalmology 
examination in March 1979 showed visual acuity in the right 
eye of 20/200.  The examination showed evidence of old trauma 
to the right eye with macular scarring and secondary 
glaucoma.  

A November 1981 rating decision, inter alia, denied service 
connection for glaucoma.  The appellant appealed that 
decision, arguing that the sun had injured his eyes during 
service because he was not allowed to wear sunglasses.  An 
October 1982 Board decision, inter alia, denied service 
connection for glaucoma, finding that his preexisting right 
eye condition was not aggravated by his military service and 
that the glaucoma was not related to his military service. 

VA records for hospitalization from June to July 1986 
indicated that the appellant had glaucoma.  A September 1986 
rating decision, inter alia, concluded that new and material 
evidence had not been submitted to reopen this claim.  At a 
personal hearing in 1988, the appellant testified that his 
vision started changing during service.  An October 1989 
Board decision, inter alia, again denied service connection 
for an eye disorder, including glaucoma.

In August 1996, the appellant filed a claim for service 
connection for impaired vision and glaucoma.  VA records for 
hospitalization from April to May 1996 and in July 1996 
indicated that he had glaucoma.  It was noted that he wore 
eyeglasses.  A progress note from the VA eye clinic dated in 
May 1996 indicated that the appellant had angle recession 
glaucoma in the right eye.  A progress note from the VA eye 
clinic dated in August 1996 indicated that the appellant 
incurred trauma to the right eye as a child and had a history 
of glaucoma.  Visual acuity in the right eye was 20/100.  The 
diagnosis sheet indicated that he had secondary glaucoma. 

A September 1996 rating decision, inter alia, concluded that 
the appellant had not submitted new and material evidence to 
reopen this claim.  He was notified of this decision in 
September 1996.  He submitted statements in March and April 
1997 asserting entitlement to service connection for 
glaucoma.  He did not, however, indicate any disagreement 
with the September 1996 rating decision, and his statements 
were accepted by the RO as new claims.

A doctor's certificate completed in June 1997 in connection 
with a claim for aid and attendance indicated that the 
appellant had glaucoma.  VA records for hospitalization in 
October 1996, April 1997, and from April to June 1997 
indicated that the appellant had glaucoma.  During the April 
1997 hospitalization, the appellant indicated that he had not 
been using the eye drops for his glaucoma, and his eyes hurt.  
Examination of his eyes showed that he also had a right eye 
cataract.

Lay statements from the appellant's sisters dated in February 
1998 indicated, in part, that he had glaucoma.  One statement 
indicated that this condition was "aggravated with army 
stress."  

The appellant testified in 1999 that he had 20/20 vision in 
the right eye upon entry into service.  He stated that the 
eye was injured when he was a child.  He stated that during 
service he was on the rifle range and the sun was shining on 
the target and his eyes began watering.  His sergeant would 
not let him wear sunglasses.  He stated that he was 
prescribed eyeglasses soon after service.  He was now using 
eye drops for his glaucoma.  He argued that his glaucoma was 
aggravated by service.

2.  Legal analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
appellant has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

In a September 1996 rating decision, the RO concluded that 
the appellant had not submitted new and material evidence to 
reopen his claim for service connection for glaucoma.  A 
letter from the RO, advising the appellant of that decision 
and of appellate rights and procedures, was issued in 
September 1996.  Additional statements were received from the 
appellant within the appeal period, but he at no time 
indicated disagreement or dissatisfaction with the September 
1996 rating decision nor any desire to contest that decision.  
See 38 C.F.R. § 20.201 (1998).  The appellant did not appeal 
the September 1996 decision; therefore, it is final.  
38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Elkins, 12 Vet. App. at 214 and 218.  
There is no duty to assist in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
See also Winters v. West, 12 Vet. App. 203 (1999).  Third, if 
the reopened claim is well grounded, VA may evaluate the 
merits of the claim after ensuring that the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the appellant has submitted new 
and material evidence to reopen this claim will be made 
pursuant to the definition of new and material evidence 
contained in 38 C.F.R. § 3.156(a), as discussed above.  It is 
not necessary to remand this claim because no prejudice to 
the appellant results from the Board's consideration of this 
claim.  He was provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  

The laws and regulations regarding entitlement to service 
connection are discussed above and will not be repeated here.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1998).  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (1998).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (1998).  Intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation; rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The evidence received subsequent to September 1996 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Since 
September 1996, the following evidence has been received:  
(1) the appellant's contentions, including those raised at a 
personal hearing in March 1999; (2) VA treatment and 
hospitalization records dated from September 1996 to July 
1997; (3) a physician's certificate dated in June 1997; (4) 
lay statements from the appellant's sisters; (5) medical 
records from Region One Mental Health Center; and (6) a 
letter from a VA physician dated in April 1999.

To the extent that the appellant contends that his 
preexisting right eye disorder(s) was aggravated by his 
period of active military service and/or that his glaucoma 
was incurred during service, this evidence is not new.  He 
has not submitted any new contentions regarding this 
condition; he has merely, at best, repeated his prior 
assertions.  This evidence is cumulative of evidence 
associated with the claims file at the time of the September 
1996 rating decision and is not new for purposes of reopening 
a claim.

To the extent that the additional medical evidence shows 
continued treatment for right eye glaucoma, this evidence is 
not new.  The prior medical evidence showed the fact that the 
appellant has glaucoma in the right eye.  This evidence is 
therefore also cumulative of evidence associated with the 
claims file at the time of the September 1996 rating decision 
and is not new for purposes of reopening a claim.

The rest of the evidence received since September 1996, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must bear directly 
and substantially on the merits of each essential element 
that was a basis for the prior denial.  Because the appellant 
is seeking to establish service connection for a preexisting 
eye condition, material evidence would be significant 
evidence that bore substantially and directly on the current 
existence of a right eye disorder that was aggravated by his 
period of active military service.  He is also seeking to 
establish service connection for glaucoma, which did not 
preexist his period of service, so material evidence would be 
significant evidence that bore substantially and directly on 
the current existence of glaucoma that was incurred during 
his period of active military service.

The Board concludes that the appellant has not submitted 
material evidence.  First, much of the evidence submitted 
since September 1996 has not shown complaints of or treatment 
for glaucoma (i.e., medical records from Region One Mental 
Health Center and letter from a VA physician dated in April 
1999).  Second, the rest of the evidence submitted since 
September 1996 merely showed continued treatment for right 
eye glaucoma, without any medical opinions indicating either 
that the appellant's preexisting right eye disorder(s) 
worsened as a result of his military service or that his 
glaucoma is related to a disease or injury incurred during 
service.  

The appellant's contentions, as well as those of his sisters, 
that his preexisting right eye disorder was aggravated by his 
military service or that his glaucoma is related to his 
military service are neither material nor competent evidence.  
There is no evidence that the appellant or his sisters 
possess the requisite medical knowledge to render a probative 
opinion on a matter requiring medical expertise.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to September 1996 is not new and material and does 
not serve to reopen the appellant's claim for service 
connection for glaucoma.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

Where a claimant refers to a specific source of evidence that 
could reopen a final claim, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, see 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen this claim.  

The appellant testified that he continued to receive 
treatment for his glaucoma.  It is not necessary, however, to 
remand this claim to obtain additional treatment records, 
because there is no basis for speculating that such records 
would be significant enough to reopen this claim.  These 
records would do no more than show current treatment for 
glaucoma, a fact already shown by the evidence of record.  

When asked if a doctor had ever told him that failure to wear 
sunglasses during service caused his glaucoma, the appellant 
stated that a doctor had implied that "it" was aggravated 
by his military service.  He also stated that a doctor in 
Memphis had told him that if the appellant let his eyes be 
examined or operated on, that "they would go and they would 
quickly establish service connection for [his] eye 
condition."  It is also not necessary, however, to remand 
this claim based on these statements.  A physician implying 
that the appellant's glaucoma was aggravated by service is 
not the same as a physician actually rendering such an 
opinion, and the appellant has not maintained that such an 
opinion would be contained in that particular physician's 
medical records.  A physician telling him that "they" would 
establish service connection for a disorder is also not the 
same as a physician actually rendering an opinion that the 
particular disorder was caused or aggravated by service.  
Furthermore, the appellant has not referred to specific 
evidence that is missing.  He has not provided the names of 
the physicians that allegedly made these statements or the 
dates such statements were made.  

Accordingly, the Board concludes that VA has fulfilled its 
obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).  See Marciniak v. Brown, 10 Vet. 
App. 198, 202 (1997).  An attempt to obtain additional 
records is not warranted.  See Elkins v. Brown, 9 Vet. App. 
391, 398 (1995) (citing 38 C.F.R. § 3.304(c) (development of 
evidence will be accomplished when deemed necessary)).


ORDER

Entitlement to service connection for hemorrhoids and post-
traumatic stress disorder (PTSD) is denied.

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for glaucoma, 
the claim is not reopened, and the appeal is denied.


REMAND

Additional due process and evidentiary development are needed 
prior to appellate consideration of the appellant's 
schizophrenia claim.  

1.  Due process

After the appellant's hearing before the Board, he submitted 
additional evidence to the Board, which included the second 
page of a psychiatric evaluation conducted at Region One 
Mental Health Center in March 1998.  This particular page was 
not previously submitted with the other medical records from 
Region One Mental Health Center.  This evidence is pertinent 
to the appellant's claim, in that it reflects diagnosis of 
schizophrenia.  The appellant has not waived the RO's 
consideration of this evidence.  Therefore, this claim must 
be remanded to the RO for consideration and the issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1998).  

2.  Evidentiary development

Where a claimant has filed an application to reopen a claim 
and VA has notice of the existence of evidence that may be 
sufficient to reopen the claim, or, in the alternative, which 
may well-ground the claim, VA has a duty to inform the 
appellant of the necessity to submit that evidence to 
complete his application for benefits.  See Graves v. Brown, 
8 Vet. App. 522, 525 (1996); Robinette v. Brown, 8 Vet. App. 
69 (1995); 38 U.S.C.A. § 5103(a) (West 1991).  

In his 1973 claim for compensation, the appellant reported 
psychiatric hospitalization in May 1971 at Clarksdale Mental 
Clinic in Clarksdale, Mississippi.  With a February 1998 list 
of his prior hospitalizations, he submitted a release for 
Region One Mental Health Center indicating that he was 
hospitalized at that facility in 1970.  It is unknown whether 
these records will provide information sufficient to reopen 
the appellant's claim, but the RO must obtain these records 
nonetheless since he has reported being hospitalized for 
schizophrenia within the first post-service year.  If the RO 
is unsuccessful in obtaining any of these records, the 
appellant must be told of his responsibility to present 
evidence in support of his claim and offered the opportunity 
to obtain and present these records if he wants them to be 
considered in connection with his claim.  See 38 C.F.R. 
§ 3.159(c) (1998).

Since it is necessary to remand this claim to obtain 
hospitalization records from the appellant's first post-
service year, other evidentiary development should also be 
completed so that the Board will have a complete record upon 
which to decide the appellant's claim.  He has also reported 
other treatment/hospitalization for schizophrenia, and these 
records have not been obtained.  Accordingly, as discussed 
below, efforts to obtain these records are also warranted, 
and the appellant should be provided an opportunity to submit 
any referenced treatment records if the RO cannot obtain 
them.

Accordingly, while the Board sincerely regrets the further 
delay, this claim is REMANDED for the following:

1.  Obtain and associate with the claims 
file the appellant's treatment records 
from (a) the VA Medical Center in New 
Orleans for hospitalizations in 1972 and 
1973; (b) the VA Medical Center in 
Memphis for all hospitalizations since 
1970; and (c) the VA Medical Center in 
Memphis for all treatment from 1996 to 
the present, including records from the 
Day Treatment Center.

2.  Since the prior releases have 
expired, ask the appellant to again 
complete the necessary releases for (a) 
Baptist Memorial Hospital for treatment 
from July to August 1993; (b) City of 
Memphis Hospital for treatment from 1976 
to 1980; (c) Memphis Mental Health 
Institute for treatment in 1979 and 1980; 
(d) Gailor Clinic for treatment in 1975; 
(e) Region One Mental Health Clinic for 
treatment from 1970 to the present; (f) 
Central State Psychiatric Hospital for 
treatment in 1975; (g) Quitman County 
Hospital for treatment in 1977 and 1978; 
and (h) Clarksdale Mental Clinic for 
treatment in 1971.  Inform him that he 
must complete the releases in full, 
including the complete address and dates 
of treatment for each facility, so that 
the RO may request these records  

If the RO is unable to obtain any of 
these records, tell the appellant and his 
representative, so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

3.  Thereafter, readjudicate the 
appellant's claim to reopen his 
schizophrenia claim, with application of 
all appropriate laws and regulations and 
consideration of any additional evidence 
developed upon remand.  See 38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  If the 
benefit sought on appeal remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The appellant need 
take no further action until he is so informed; however, he 
is free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).

The purpose of this REMAND is to fulfill due process 
considerations and obtain additional evidence.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

